IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT KNOXVILLE
                         JUNE SESSION, 1998            FILED
                                                        August 17, 1998

                                                    Cecil Crowson, Jr.
CARL ROWNTREE,                 )                       Appe llate Court C lerk
                               )   No. 03C01-9709-CR-00379
      Appellant                )
                               )   KNOX COUNTY
vs.                            )
                               )   Hon. RAY L. JENKINS, Judge
STATE OF TENNESSEE,            )
                               )   (Post-Conviction)
      Appellee                 )



For the Appellant:                 For the Appellee:

Carl Towntree, Pro Se              John Knox Walkup
N.E.C.C. #225115                   Attorney General and Reporter
P. O. Box 5000
Mountain City, TN 37683-5000       Ellen H. Pollack
                                   Assistant Attorney General
                                   Criminal Justice Division
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-0493


                                   Randall E. Nichols
                                   District Attorney General
                                   City-County Building
                                   Knoxville, TN 37902




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                     OPINION



       The appellant, Carl Rowntree, appeals the Knox County Criminal Court’s

denial of his petition for post-conviction relief. The post-conviction court summarily

dismissed the petition finding the claims alleged were barred by the statute of

limitations.



       After review, we affirm.



       In April 1993, the appellant pled guilty to second degree murder and

aggravated robbery. Pursuant to these guilty pleas, the trial court imposed

concurrent sentences of forty years incarceration for second degree murder and

twenty years incarceration for aggravated robbery. On April 7, 1997, the appellant

filed a pro se petition seeking post-conviction relief. The appellant’s petition raised

the claims of (1) involuntary guilty plea and (2) ineffective assistance of counsel. On

April 17, 1997, the Knox County Criminal Court summarily dismissed the petition as

being time-barred.



       At the time the appellant’s convictions became final, April 1993, the statute of

limitations applicable to post-conviction proceedings was three years. Tenn. Code

Ann. § 40-30-102 (repealed 1995). In 1995, the legislature reduced the statutory

period for filing post-conviction petitions from three years to one year. Tenn. Code

Ann. § 40-30-202(a) (1995 Supp.). As a result, the new Post-Conviction Procedure

Act governs this petition and all petitions filed after May 10, 1995. Because the

previous three-year statute of limitations had not expired at the time the new Act

went into effect, his right to petition for post-conviction relief survived under the new

Act. See Carter v. State, 952 S.W.2d 417, 420 (Tenn. 1997). Therefore, the

appellant had until May 10, 1996, one year from the effective date of the new Act, to

                                          2
file for post-conviction relief. Compiler’s Notes, Tenn. Code Ann. § 40-30-201 (1996

Supp.); see also Daniels v. State, No. 03C01-9606-CC-00244 (Tenn. Crim. App. at

Knoxville, Feb. 27, 1997), perm. to appeal denied (Tenn. Sept. 29, 1997). Instead,

the appellant filed this petition almost 11 months after the statute had run.

Moreover, the grounds raised in this petition and on appeal do not fall within any of

the exceptions to the statute of limitations set out in Tenn. Code Ann. § 40-30-

202(b)(1), (2), or (3). The statute of limitations on this petition has expired, requiring

a dismissal of the appellant’s petition for post-conviction relief.




       Accordingly, the judgment of the trial court is affirmed.




                                    ____________________________________
                                    DAVID G. HAYES, Judge



CONCUR:




_________________________________
JOHN H. PEAY, Judge



_________________________________
JOSEPH M. TIPTON, Judge




                                           3